Appellate Case: 21-2048      Document: 010110657090                      FILED Page: 1
                                                      Date Filed: 03/15/2022
                                                            United States Court of Appeals
                                                                     Tenth Circuit

                       UNITED STATES COURT OF APPEALS March 15, 2022
                                                                Christopher M. Wolpert
                                    TENTH CIRCUIT                   Clerk of Court



  UNITED STATES OF AMERICA,

           Plaintiff - Appellee,
                                                         No. 21-2048
  v.                                           (D.C. No. 1:19-CR-01195-MV-1)
                                                           (D.N.M.)
  MANUEL E. DELGADO-SALAZAR,

           Defendant - Appellant.


                              ORDER AND JUDGMENT *


 Before MORITZ, BALDOCK, and EID, Circuit Judges. **


       This case is solely about a question of fact, namely consent. The question

 before us is whether the district court clearly erred when it found Defendant

 Delgado-Salazar voluntarily consented to a DEA agent’s search of his luggage

 aboard an Amtrak train passing through Albuquerque. In a thorough opinion denying

 Defendant’s motion to suppress evidence of the methamphetamine uncovered during

 the search, the district court held the Government met its burden of proving the

       *
          This order and judgment is not binding precedent except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however,
 for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
         After examining the briefs and appellate record, this panel had determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G).
Appellate Case: 21-2048    Document: 010110657090        Date Filed: 03/15/2022    Page: 2



 voluntary nature of Defendant’s consent by proffering clear and positive testimony

 that his consent was (1) unequivocal and specific, (2) freely and intelligently given,

 and (3) not the result of implied or express duress or coercion. United States v.

 Delgado-Salazar, 487 F. Supp. 3d 1092, 1113 (D.N.M. 2020) (citing United States

 v. McRae, 81 F.3d 1528, 1537 (10th Cir. 1996)). Defendant subsequently entered a

 conditional plea of guilty to possession of 500 grams or more of methamphetamine

 with intent to distribute in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A). After the

 district court sentenced Defendant to 12 months and one day in prison, he timely

 appealed. Our jurisdiction arises under 28 U.S.C. § 1291. We affirm.

       As our reading of the record and, in particular, the transcript of the

 suppression hearing confirms, the district court’s opinion accurately and completely

 recites the facts. Importantly, this recitation accounts for the conflicting testimonies

 of both Defendant and the DEA agent as well as the parties’ respective linguistic

 experts. Because the parties are well aware of these facts, we need not repeat them

 here. Delgado-Salazar, 487 F. Supp. 3d at 1096–103. On appeal, Defendant, a

 Mexican national who speaks primarily Spanish, makes the same arguments he posed

 in the district court regarding the voluntariness of his consent to search. First,

 Defendant asserts that due to the confusing nature of the questions the agent posed

 in incorrect Spanish, his consent was neither unequivocal nor intelligently given.

 Second, he asserts his consent was coerced because the agent misrepresented himself


                                            2
Appellate Case: 21-2048   Document: 010110657090       Date Filed: 03/15/2022    Page: 3



 as a police officer who was on board to check the train, rather than a DEA agent who

 needed Defendant’s consent to search.

       The district court first held the Government met its burden to show

 Defendant’s consent to search was, in fact, unequivocal and intelligently given. This

 holding was based on the court’s finding that the DEA agent’s question, “¿Me

 permite registrar por contrabando en su maleta señor?”, which the agent partially

 repeated as “¿Me permite registrar por contrabando?” when Defendant responded

 “¿Huh?”, “was not so vague, confusing, or unclear that it prevented [Defendant]

 from unequivocally, specifically, freely, and intelligently consenting to the search.”

 Delgado-Salazar, 487 F. Supp. 3d at 1108, 1110.

       [T]he court finds that when [Defendant] stated, “Yeah,” in response to
       [the DEA agent’s] question, “¿Me permite registrar por contrabando?”,
       [Defendant] was not saying “ya,” meaning “now” in Spanish, but rather,
       he said “yeah” in English – thereby agreeing to the search and
       demonstrating that he understood what [the agent] was asking.
                                         ***
       Overall, the circumstances of the exchange demonstrate that
       [Defendant] understood [the agent’s] communication to be a request to
       search his luggage, rather than a command. . . . [T]he court finds that
       by saying, “yeah,” in response to [the agent’s] statement ¿Me permite
       registrar por contrabando?”, [Defendant] unequivocally, specifically,
       freely and intelligently consented to the search.

 Id. at 1110, 1112.

       The district court next held the Government met its burden to show

 Defendant’s consent was not the result of express or implied coercion. The court

 found nothing in the DEA agent’s misrepresentations that created the impression

                                           3
Appellate Case: 21-2048   Document: 010110657090       Date Filed: 03/15/2022   Page: 4



 Defendant was not free to decline the agent’s request to search or would be in

 physical danger if he did so. Id. at 1112–13. The court further observed that

 additional factors recognized as contributing to a coercive environment were not

 present. Id. at 1113 (citing United States v. Jones, 701 F.3d 1300, 1318 (10th Cir.

 2012)). The DEA agent was the sole officer on the scene. He did not physically

 mistreat Defendant. Nor did he employ a weapon, violence, threats, an aggressive

 tone, promises, or inducements to coerce Defendant. Additionally, the court found

 nothing about Defendant’s physical or mental condition or capacity that made him

 particularly vulnerable to coercion. “Accordingly, the court [found] [the DEA

 agent’s] misrepresentation about his role and purpose, although troubling and a

 relevant factor for consideration viewed within the totality of the circumstances,

 [did] not tip the balance in favor of finding coerced consent.” Id.

       We have little to add to the district court’s exhaustive findings of fact and

 conclusions of law regarding the voluntariness of Defendant’s consent to search as

 set forth in its published opinion at pages 1096–1103 and 1107–1113, respectively. 1

 Where a district court takes a proper measure of a case and ably sets forth its

 reasoning under the correct governing law, no useful purpose is served by us writing


       1
         In addition to arguing his consent to search was involuntary, Defendant also
 argued in the district court that his encounter with the DEA agent was involuntary
 and the agent’s search exceeded the scope of any consent to search. See Delgado-
 Salazar, 487 F. Supp. 3d at 1104–07, 1113–17. Defendant does not renew these two
 arguments on appeal.

                                           4
Appellate Case: 21-2048   Document: 010110657090       Date Filed: 03/15/2022    Page: 5



 at length. Given the record before us and the applicable standard of review, the

 factual question of Defendant’s consent to search was undoubtedly the district

 court’s call to make. When reviewing a district court’s denial of a motion to

 suppress, we must view the evidence in a light most favorable to the Government and

 accept a district court’s findings of fact unless such findings are clearly erroneous.

 United States v. Palms, 21 F.4th 689, 697 (10th Cir. 2021). Considerations of

 witness credibility, the weight given to the evidence, and reasonable inferences to

 be drawn from such evidence are within the district court’s province as fact-finder.

 United States v. Bass, 661 F.3d 1299, 1303 (10th Cir. 2011). To set aside a finding

 of fact as clearly erroneous, we must possess a definite and firm conviction that a

 mistake has been made. United States v. Lewis, 594 F.3d 1270, 1289 (10th Cir.

 2010). After a careful review of the record, we possess no such conviction in this

 case. Applying the proper legal standards, we are powerless to alter the district

 court’s finding—a finding with adequate support in the record—that Defendant

 voluntarily consented to a search of his luggage. 2 Accordingly, the district court’s

 denial of Defendant’s motion to suppress is




       2
         Defendant’s appointed counsel has ably presented his client’s arguments to
 this Court. But, like most appeals presenting factual challenges, the “high hurdle”
 the standard of review presents is simply insurmountable in this case.

                                           5
Appellate Case: 21-2048   Document: 010110657090   Date Filed: 03/15/2022   Page: 6



       AFFIRMED.

                                     Entered for the Court,



                                     Bobby R. Baldock
                                     United States Circuit Judge




                                        6